ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, James G. Charles, to disbar the Respondent, by consent, from the further practice of law.
The Court, having considered the Petition, it is this 2nd day of December, 2010,
ORDERED, by the Court of Appeals of Maryland, that the Respondent, James G. Charles, be and he is hereby disbarred by consent from the practice of law in the State of Maryland, and it is further,
ORDERED, that the effective date of the Respondent’s disbarment is December 31, 2010, and it is further,
ORDERED, that the Clerk of this Court shall, on December 31, 2010, removed the name of James G. Charles from the register of attorneys in the Court and certify that fact to the *258Client Protection Fund and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-773(d).